                  Case 20-10343-LSS         Doc 4676      Filed 05/19/21      Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:
                                                            Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC                                       Case No. 20-10343 (LSS)

                          Debtors.1                         (Jointly Administered)

                                                            Re: Docket Nos. 4659, 4660 & 4661


                                      CERTIFICATE OF SERVICE

             I, Michael J. Merchant, hereby certify that on May 19, 2021, I caused a copy of the

following documents to be served upon the parties on the attached service lists in the manner

indicated:


            Notice of Service [Docket No. 4659]

            Notice of Service [Docket No. 4660]

            Notice of Service [Docket No. 4661]




                                                    /s/ Michael J. Merchant
                                                   Michael J. Merchant (No. 3854)




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 25335219v.1
                   Case 20-10343-LSS   Doc 4676   Filed 05/19/21     Page 2 of 15




                        SERVICE LIST – VIA CM-ECF & COURTESY EMAIL


    Ashby & Geddes, PA
                                                  Baird Mandalas Brockstedt, LLC
    Attn: Bill Bowden
                                                  Attn: Stephen W. Spence
    500 Delaware Ave, 8th Fl
                                                  1413 Savannah Rd, Ste 1
    P.O. Box 1150
                                                  Lewes, DE 19958
    Wilmington, DE 19899-1150
                                                  sws@bmbde.com
    wbowden@ashbygeddes.com
    Ballard Spahr LLP
                                                  Bayard, PA
    Attn: Matthew G. Summers
                                                  Attn: Erin Fay/ Gregory Flasser
    Attn: Chantelle D. McClamb
                                                  600 N King St, Ste 400
    919 N. Market St, 11th Fl
                                                  Wilmington, DE 19801
    Wilmington, DE 19801-3034
                                                  efay@bayardlaw.com
    summersm@ballardspahr.com

    Bielli & Klauder, LLC                         Bodell Bove, LLC
    Attn: David M Klauder                         Attn: Bruce W. McCullough
    1204 N King St                                1225 N King St, Ste 1000
    Wilmington, DE 19801                          Wilmington, DE 19801
    dklauder@bk-legal.com                         bmccullough@bodellbove.com

                                                  Chipman Brown Cicero & Cole, LLP
    Bradley Riley Jacobs PC
                                                  Attn: Mark L. Desgrosseilliers
    Attn: Todd C. Jacobs
                                                  Hercules Plaza
    500 W Madison St, Ste 1000
                                                  1313 N Market St, Ste 5400
    Chicago, IL 60661
                                                  Wilmington, DE 19801
    tjacobs@bradleyriley.com
                                                  desgross@chipmanbrown.com

    Connolly Gallagher, LLP                       Cousins Law LLC
    Attn: Karen C. Bifferato                      Attn: Scott D. Cousins
    Attn: Kelly M. Conlan                         Brandywine Plaza W
    1201 N Market St, 20th Fl                     1521 W Concord Pike, Ste 301
    Wilmington, DE 19801                          Wilmington, DE 19803
    kbifferato@connollygallagher.com              scott.cousins@cousins-law.com

    Cross & Simon, LLC
                                                  Crowell & Moring LLP
    Attn: Christopher Simon
                                                  Attn: Tacie H. Yoon
    Attn: Kevin Mann
                                                  1001 Pennsylvania Ave, NW
    1105 N Market St, Ste 901
                                                  Washington, D.C. 20004
    Wilmington, DE 19801
                                                  tyoon@crowell.com
    csimon@crosslaw.com




RLF1 25326201v.1
                   Case 20-10343-LSS   Doc 4676   Filed 05/19/21   Page 3 of 15




                                                  Dorsey & Whitney LLP
    Dorsey & Whitney LLP
                                                  Attn: Eric Lopez Schnabel
    Attn: Bruce R. Ewing/E. Schnabel
                                                  Attn: Alessandra Glorioso
    51 W 52nd St
                                                  300 Delaware Ave, Ste 1010
    New York, NY 10019
                                                  Wilmington, DE 19801
    ewing.bruce@dorsey.com
                                                  schnabel.eric@dorsey.com
                                                  Faegre Drinker Biddle & Reath LLP
    Doshi Legal Group, P.C.                       Attn: Patrick A Jackson
    Attn: Amish R. Doshi                          Attn: Kaitlin W MacKenzie
    1979 Marcus Ave, Ste 210E                     Attn: Ian J Bambrick
    Lake Success, NY 11042                        222 Delaware Ave, Ste 1410
    amish@doshilegal.com                          Wilmington, DE 19801-1621
                                                  Patrick.Jackson@faegredrinker.com

    Ferry Joseph, PA                              Fineman Krekstein & Harris, PC
    Attn: John D. McLaughlin, Jr.                 Attn: Dierdre M Richards
    824 N Market St, Ste 1000                     1300 N King St
    Wilmington, DE 19801                          Wilmington, DE 19801
    jmclaughlin@ferryjoseph.com                   drichards@finemanlawfirm.com

    Foley & Lardner LLP                           Fournaris & Mammarella, PA
    Attn: Richard J Bernard                       Attn: Bill Kelleher
    90 Park Ave                                   1925 Lovering Ave
    New York, NY 10016                            Wilmington, DE 19806
    rbernard@foley.com                            BKelleher@gfmlaw.com

                                                  Hogan, McDaniel
    Godfrey & Kahn, SC
                                                  Attn: Daniel K. Hogan
    Attn: Erin A. West
                                                  Attn: Garvan F. McDaniel
    1 E Main St, Ste 500
                                                  1311 Delaware Ave
    P.O. Box 2719
                                                  Wilmington, DE 19806
    Madison, WI 53701-2719
                                                  dkhogan@dkhogan.com;
    ewest@gklaw.com
                                                  gfmcdaniel@dkhogan.com
    Hoover & Slovacek, LLP
    Attn: Steven A. Leyh                          Jacobs & Crumplar, PA
    Galleria Tower II                             Attn: Raeann Warner/Thomas Crumplar
    5051 Westheimer Rd, Ste 1200                  750 Shipyard Dr, Ste 200
    Houston, TX 77056                             Wilmington, DE 19801
    leyh@hooverslovacek.com                       Raeann@jcdelaw.com

    Karr Tuttle Campbell, PS                      Klehr Harrison Harvey Branzburg LLP
    Attn: Bruce W. Leaverton                      Attn: Domenic E. Pacitti
    701 5th Ave, Ste 3300                         919 Market St, Ste 1000
    Seattle, WA 98104                             Wilmington, DE 19801
    bleaverton@karrtuttle.com                     dpacitti@klehr.com

                                              2
RLF1 25326201v.1
                   Case 20-10343-LSS        Doc 4676   Filed 05/19/21   Page 4 of 15




    Klehr Harrison Harvey Branzburg LLP                Linebarger Goggan Blair & Sampson, LLP
    Attn: Morton R. Branzburg                          Attn: Don Stecker
    1835 Market St, Ste 1400                           112 E Pecan St, Ste 2200
    Philadelphia, PA 19103                             San Antonio, TX 78205
    mbranzburg@klehr.com                               sanantonio.bankruptcy@publicans.com

    Linebarger Goggan Blair & Sampson, LLP             Linebarger Goggan Blair & Sampson, LLP
    Attn: Elizabeth Weller                             Attn: John P. Dillman
    2777 N. Stemmons Fwy, Ste 1000                     P.O. Box 3064
    Dallas, TX 75207                                   Houston, TX 77253-3064
    dallas.bankruptcy@publicans.com                    houston_bankruptcy@publicans.com

    Macdonald | Fernandez LLP                          McCreary, Veselka, Bragg & Allen, PC
    Attn: Iain A Macdonald                             Attn: Tara LeDay
    221 Sansome St, 3rd FL                             P.O. Box 1269
    San Francisco, CA 94104-2323                       Round Rock, TX 78680
    imac@macfern.com                                   tleday@mvbalaw.com

    Miller, Canfield, Paddock and Stone, P.L.C.        Mirick, O'Connell, DeMallie & Lougee, LLP
    Attn: Danielle Mason Anderson                      Attn: Kate P Foley
    277 S Rose St, Ste 5000                            1800 W Park Dr, Ste 400
    Kalamazoo, MI 49007                                Westborough, MA 01581
    andersond@millercanfield.com                       kfoley@mirickoconnell.com

                                                       Missouri Dept of Revenue
    Mirick, O'Connell, DeMallie & Lougee, LLP
                                                       Bankruptcy Unit
    Attn: Paul W Carey
                                                       Attn: Steven A Ginther
    100 Front St
                                                       P.O. Box 475
    Worcester, MA 01608
                                                       Jefferson City, MO 65105-0475
    pcarey@mirickoconnell.com
                                                       deecf@dor.mo.gov

                                                       Monzack Mersky McLaughlin & Browder, PA
    Monzack Mersky Browder & Hochman, P.A.
                                                       Attn: Brian McLaughlin
    Attn: Rachel B. Mersky
                                                       Attn: Rachel B. Mersky
    1201 N Orange St, Ste 400
                                                       1201 N Orange St, Ste 400
    Wilmington, DE 19801
                                                       Wilmington, DE 19801
    rmersky@monlaw.com
                                                       bmclaughlin@monlaw.com




                                                   3
RLF1 25326201v.1
                   Case 20-10343-LSS     Doc 4676   Filed 05/19/21    Page 5 of 15




                                                    Morris James LLP
    Moore & Rutt, PA                                Attn: Brett D. Fallon
    Attn: David N. Rutt                             Attn: Brya M. Keilson
    Attn: Scott G. Wilcox                           500 Delaware Ave, Ste 1500
    122 N Market St                                 P.O. Box 2306
    P.O. Box 554                                    Wilmington, DE 19899-2306
    Georgetown, DE 19947                            bfallon@morrisjames.com;
    dnrutt@mooreandrutt.com                         emonzo@morrisjames.com;
                                                    smiller@morrisjames.com

    Motley Rice LLC                                 Motley Rice LLC
    Attn: Daniel R. Lapinksi                        Attn: Joseph F. Rice
    210 Lake Dr E, Ste 101                          28 Bridgeside Blvd
    Cherry Hill, NJ 08002                           Mt Pleasant, SC 29464
    dlapinski@motleyrice.com                        jrice@motleyrice.com


    Mound Cotton Wollan & Greengrass LLP            Mound Cotton Wollan & Greengrass LLP
    Attn: Lloyd A Gura                              Attn: Pamela J Minetto
    One New York Plaza 44th FL                      30A Vreeland Rd, Ste 210
    New York, NY 10004                              Florham Park, NJ 07932
    lgura@moundcotton.com                           pminetto@moundcotton.com

    Nagel Rice LLP                                  Napoli Shkolnnik PLLC
    Attn: Bradley L Rice                            Attn: R. Joseph Hrubiec
    103 Eisenhower Pkwy                             919 N Market St, Ste 1801
    Roseland, NJ 07068                              Wilmington, DE 19801
    brice@nagelrice.com                             RHrubiec@NapoliLaw.com

                                                    Norton Rose Fulbright Us LLP
    Nelson Mullins Riley & Scarborough LLP
                                                    Attn: Louis Strubeck/ Kristian Gluck
    Attn: David Barnes, Jr
                                                    Attn: Ryan Manns
    101 Constitution Ave NW, Ste 900
                                                    2200 Ross Ave, Suite 3600
    Washington, DC 20001
                                                    Dallas, TX 75201-7932
    david.barnes@nelsonmullins.com
                                                    louis.strubeck@nortonrosefulbright.com

                                                    O’Connor Playdon Guben & Inouye LLP
    Nye, Stirling, Hale & Miller LLP
                                                    Attn: Jerrold K. Guben
    Joel M. Walker
                                                    Makai Tower, Ste 2400
    1145 Bower Hill Rd, Ste 104
                                                    733 Bishop St
    Pittsburgh, PA 15243
                                                    Honolulu, HI 96813
    jmwalker@nshmlaw.com
                                                    JKG@opgilaw.com




                                                4
RLF1 25326201v.1
                   Case 20-10343-LSS     Doc 4676   Filed 05/19/21     Page 6 of 15




    Office of the Attorney General                  Office of the United States Trustee
    Attn: Christopher S Murphy                      Attn: David L. Buchbinder
    Attn: Sherri K Simpson                          Attn: Hannah M. McCollum
    Bankruptcy & Collections Division               844 King St, Suite 2207
    P.O. Box 12548                                  Lockbox 35
    Austin, TX 78711-2548                           Wilmington, DE 19801
    christopher.murphy@oag.texas.gov                david.l.buchbinder@usdoj.gov

    Pachulski Stang Ziehl & Jones                   Perdue, Brandon, Fielder, Collins & Mott, LLP
    Attn: James I. Stang/Iain Nasatir               Attn: John T. Banks
    10100 Santa Monica Blvd, 13th Fl                3301 Northland Dr, Ste 505
    Los Angeles, CA 90067-4003                      Austin, TX 78731
    jstang@pszjlaw.com/inasatir@pszjlaw.com         jbanks@pbfcm.com

                                                    Potter Anderson & Corroon LLP
    Post & Schell, PC                               Attn: Jeremy Ryan
    Attn: Paul Logan                                Attn: D. Ryan Slaugh
    300 Delaware Ave, Ste 1380                      1313 N Market St, 6th Fl
    Wilmington, DE 19801                            P.O. Box 951
    plogan@postschell.com                           Wilmington, DE 19899
                                                    jryan@potteranderson.com

    Reed Smith LLP                                  Reger Rizzo & Darnall LLP
    Attn: Kurt F. Gwynne                            Attn: Louis J. Rizzo, Jr
    Attn: Katelin A. Morales                        1521 Concord Pike, Ste 305
    120 N Market St, Ste 1500                       Brandywine Plaza West
    Wilmington, DE 19801                            Wilmington, DE 19803
    kgwynne@reedsmith.com                           lrizzo@regerlaw.com

    Robinson Mahoney PLLC                           Schnader Harrison Segal & Lewis LLP
    Attn: Cindy L. Robinson                         Attn: Richard A. Barkasy
    Attn: Doug Mahoney                              Attn: Kristi J. Doughty
    1210 Post Rd                                    824 N Market St, Ste 800
    Fairfield, CT 06824                             Wilmington, DE 19801-4939
    crobinson@robinsonmahoney.com                   rbarkasy@schnader.com

                                                    Shipman & Goodwin LLP
    Seitz, Van Ogtrop & Green, P.A.
                                                    Attn: Abigail Williams/ James Ruggeri
    Attn: R. Karl Hill
                                                    Attn: Joshua Weinberg
    222 Delaware Ave, Ste 1500
                                                    1875 K St NW, Ste 600
    Wilmington, DE 19801
                                                    Washington, DC 20006-1251
    khill@svglaw.com
                                                    awilliams@goodwin.com




                                                5
RLF1 25326201v.1
                   Case 20-10343-LSS       Doc 4676    Filed 05/19/21    Page 7 of 15




                                                       Smith, Katzenstein & Jenkins LLP
    Shipman & Goodwin LLP
                                                       Attn: Kathleen M Miller
    Attn: Eric S. Goldstein
                                                       1000 W St, Ste 1501
    1 Constitution Plz
                                                       PO Box 410
    Hartford, CT 06103-1919
                                                       Wilmington, DE 19899
    egoldstein@goodwin.com
                                                       kmiller@skjlaw.com
                                                       Stamoulis & Weinblatt LLC
    Squire Patton Boggs (US) LLP
                                                       Attn: Stamatios Stamoulis
    Attn: Travis A. McRoberts
                                                       Attn: Richard Weinblatt
    2000 McKinney Ave, Ste 1700
                                                       800 N West St, Ste 800
    Dallas, TX 75201
                                                       Wilmington, DE 19801
    travis.mcroberts@squirepb.com
                                                       stamoulis@swdelaw.com

    Stark & Stark, PC                                  Sullivan Hazeltine Allinson LLC
    Attn: Joseph H Lemkin                              Attn: William D. Sullivan
    P.O. Box 5315                                      919 N Market St, Ste 420
    Princeton, NJ 08543                                Wilmington, DE 19801
    jlemkin@stark-stark.com                            bsullivan@sha-llc.com

    Swenson & Shelley, PLLC                            The Bifferato Firm, PA
    Attn: Kevin D. Swenson                             Attn: Ian Connor Bifferato
    107 S 1470 E, Ste 201                              1007 N Orange ST, 4TH FL
    St George, UT 84790                                Wilmington, DE 19801
    Kevin@swensonshelley.com                           cbifferato@tbf.legal

                                                       The Powell Firm, LLC
    The Law Offices of Joyce, LLC                      Attn: Jason C. Powell
    Attn: Michael J. Joyce                             Attn: Thomas Reichert
    1225 King St, Ste 800                              1201 N Orange St, Ste 500
    Wilmington, DE 19801                               P.O. Box 289
    mjoyce@mjlawoffices.com                            Wilmington, DE 19899
                                                       jpowell@delawarefirm.com

    TN Dept of Labor - Bureau of Unemployment
                                                       Troutman Pepper Hamilton Sanders LLP
    Insurance
                                                       Attn: David M. Fournier
    c/o TN Attorney General's Office, Bankruptcy
                                                       Attn: Marcy J. McLaughlin Smith
    Division
                                                       1313 Market St, Ste 5100
    Attn: Laura L. McCloud
                                                       P.O. Box 1709
    PO Box 20207
                                                       Wilmington, DE 19899-1709
    Nashville, TN 37202-0207
                                                       david.fournier@troutman.com
    AGBankDelaware@ag.tn.gov




                                                   6
RLF1 25326201v.1
                   Case 20-10343-LSS   Doc 4676   Filed 05/19/21   Page 8 of 15




    Tune, Entrekin & White, PC                    Tybout, Redfearn & Pell
    Attn: Joseph P. Rusnak                        Attn: Robert D. Cecil, Jr.
    315 Deaderick St, Ste 1700                    P.O. Box 2092
    Nashville, TN 37238                           Wilmington, DE 19899-2092
    Jrusnak@tewlawfirm.com                        rcecil@trplaw.com

    Tybout, Redfearn & Pell
                                                  Walden Macht & Haran LLP
    Attn: Seth J. Reidenberg
                                                  Attn: Daniel Miller
    750 Shipyard Dr, Ste 400
                                                  2532 Justin Lane
    P.O. Box 2092
                                                  Wilmington, DE 19810
    Wilmington, DE 19899-2092
                                                  dmiller@wmhlaw.com
    sreidenberg@trplaw.com

    Walker Wilcox Maousek LLP                     Ward and Smith, P.A.
    Attn: Christopher A. Wadley                   Attn: Paul A Fanning
    1 N Franklin, Ste 3200                        P.O. Box 8088
    Chicago, IL 60606                             Greenville, NC 27835-8088
    cwadley@walkerwilcox.com                      paf@wardandsmith.com


    Whiteford, Taylor & Preston LLC
                                                  Whiteford, Taylor & Preston LLP
    Attn: Richard W Riley
                                                  Attn: Todd M Brooks
    The Renaissance Centre
                                                  7 St Paul St, 15th Fl
    405 N King St, Ste 500
                                                  Baltimore, MD 21202-1626
    Wilmington, DE 19801
                                                  tbrooks@wtplaw.com
    rriley@wtplaw.com

    Wilks Law, LLC                                Womble Bond Dickinson (US) LLP
    Attn: David E. Wilks                          Attn: Matthew Ward/Morgan Patterson
    4250 Lancaster Pike, Ste 200                  1313 N Market St, Ste 1200
    Wilmington, DE 19805                          Wilmington, DE 19801
    dwilks@wilks.law                              matthew.ward@wbd-us.com

    Young Conaway Stargatt & Taylor
    Attn: James L. Patton, Jr
    Attn: Robert Brady/Edwin Harron
    Rodney Square
    1000 N King St
    Wilmington, DE 19801
    jpatton@ycst.com




                                              7
RLF1 25326201v.1
                    Case 20-10343-LSS         Doc 4676   Filed 05/19/21     Page 9 of 15




                   SERVICE LIST – VIA FIRST CLASS MAIL & COURTESY EMAIL


      Abernathy, Roeder, Boyd & Hullett, P.C.
      Attn: Chad Timmons                                 Adams and Reese LLP
      Attn: Larry R. Boyd                                Attn: Henry C. Shelton, III
      Attn: Emily M. Hahn                                6075 Poplar Ave, Ste 700
      1700 Redbud Blvd, Ste 300                          Memphis, TN 38119
      McKinney, TX 75069                                 Henry.Shelton@arlaw.com
      ctimmons@abernathylaw.com

      Andrus Wagstaff                                    Andrus Wagstaff, PC
      Attn: Sommer D. Luther                             Attn: Aimee H. Wagstaff
      7171 W Alaska Dr.                                  7171 W Alaska Dr
      Lakewood, CO 80226                                 Lakewood, CO 80226
      sluther@wagstafflawfirm.com                        aimee.wagstaff@andruswagstaff.com

                                                         Bradley Arant Boult Cummings
      Baker Manock & Jensen, PC
                                                         Attn: Edwin Rice
      Attn: Jan T. Perkins
                                                         Attn: Elizabeth Brusa
      5260 N Palm Ave, Ste 421
                                                         100 N Tampa St, Ste 2200
      Fresno, CA 93704
                                                         Tampa, FL 33602
      jperkins@bakermanock.com
                                                         eRice@bradley.com

                                                         Brown Rudnick LLP
      Brown Rudnick LLP
                                                         Attn: Sunni P. Beville
      Attn: David J. Molton
                                                         Attn: Tristan G. Axelrod
      7 Times Square
                                                         1 Financial Ctr
      New York, NY 10036
                                                         Boston, MA 02111
      DMolton@brownrudnick.com
                                                         sbeville@brownrudnick.com

      Buchalter, A Professional Corporation              Butler Snow LP
      Attn: Shawn M. Christianson                        Attn: Daniel W. Van Horn
      55 Second St, 17th Fl                              P.O. Box 171443
      San Francisco, CA 94105-3493                       Memphis, TN 38187-1443
      schristianson@buchalter.com                        Danny.VanHorn@butlersnow.com

                                                         Choate, Hall & Stewart LLP
      Carruthers & Roth, PA
                                                         Attn: Douglas R. Gooding
      Attn: Britton C Lewis
                                                         Attn: Jonathan D. Marshall
      235 N Edgeworth St
                                                         Attn: Michael J. Foley, Jr
      P.O. Box 540
                                                         Two International Place
      Greensboro, NC 27401
                                                         Boston, MA 02110
      bcl@crlaw.com
                                                         dgooding@choate.com




RLF1 25326207v.1
                    Case 20-10343-LSS       Doc 4676   Filed 05/19/21   Page 10 of 15




      Clyde & Co US LLP                                Clyde & Co US LLP
      Attn: Bruce D. Celebrezze                        Attn: Konrad R. Krebs
      Four Embarcadero Center, Ste 1350                200 Campus Dr, Ste 300
      San Francisco, CA 94111                          Florham Park, NJ 07932
      bruce.celebrezze@clydeco.us                      konrad.krebs@clydeco.us

                                                       Coughlin Duffy, LLP
      Commonwealth of Pennsylvania
                                                       Attn: Kevin Coughlin/Lorraine Armenti
      Dept of Labor & Industry
                                                       Attn: Michael Hrinewski
      Attn: Deb Secrest/Collections Support Unit
                                                       350 Mt Kemble Ave
      651 Boas St, Rm 925
                                                       P.O. Box 1917
      Harrisburg, PA 17121
                                                       Morristown, NJ 07960
      ra-li-ucts-bankrupt@state.pa.us
                                                       kcoughlin@coughlinduffy.com

      Crew Janci LLP                                   Crowell & Moring LLP
      Attn: Stephen Crew                               Attn: Mark D. Plevin
      Attn: Peter Janci                                Attn: Austin J. Sutta
      1200 NW Naito Pkwy, Ste 500                      3 Embarcadero Center, 26th Fl
      Portland, OR 97209                               San Francisco, CA 94111
      steve@crewjanci.com                              mplevin@crowell.com

                                                       Davidoff Hutcher & Citron LLP
      David Christian Attorneys LLC                    Attn: Jonathan S. Pasternak
      Attn: David Christian                            Attn: James B. Glucksman
      105 W. Madison St., Ste 1400                     Attn: Robert L. Rattet
      Chicago, IL 60602                                605 3rd Ave
      dchristian@dca.law                               New York, NY 10158
                                                       rlr@dhclegal.com; JSP@dhclegal.com

      Davies Hood PLLC                                 Faegre Drinker Biddle & Reath LLP
      Attn: Jason P. Hood                              Attn: Michael P. Pompeo
      22 N Front St, Ste 620                           1177 Ave of the Americas, 41st Fl
      Memphis, TN 38103-2100                           New York, NY 10036-2714
      Jason.Hood@davieshood.com                        michael.pompeo@faegredrinker.com

                                                       Foley & Lardner LLP
      Flordia M. Henderson
                                                       Attn: Victor Vilaplana
      P.O. Box 30604
                                                       3579 Valley Centre Dr, Ste 300
      Memphis, TN 38130-0604
                                                       San Diego, CA 92130
      flordia@fhendersonlaw.net
                                                       vavilaplana@foley.com




                                                   2
RLF1 25326207v.1
                    Case 20-10343-LSS       Doc 4676      Filed 05/19/21   Page 11 of 15




      Foran Glennon Planadech Ponzi & Rudloff, P.C.
                                                          Fox Swibel Levin & Carroll LLP
      Attn: Susan N K Gummow
                                                          Attn: Margaret M. Anderson
      Attn: Igor Shleypak
                                                          200 W Madison St, Ste 3000
      222 N LaSalle St, Ste 1400
                                                          Chicago, IL 60606
      Chicago, IL 60614
                                                          panderson@foxswibel.com
      sgummow@fgppr.com

      Gilbert LLP
                                                          Godfrey & Kahn, SC
      Attn: Kami Quinn / Attn: Meredith Neely
                                                          Attn: Timothy F. Nixon
      Attn: Emily Grim / Attn: Jasmine Chalashtori
                                                          200 S Washington St, Ste 100
      700 Pennsylvania Ave, SE Ste 400
                                                          Green Bay, WI 54301-4298
      Washington, DC 20003
                                                          tnixon@gklaw.com
      quinnk@gilbertlegal.com
      Hicks Thomas LLP                                    Ice Miller
      Attn: John B.. Thomas                               Attn: Daniel R. Swetnam
      Attn: Allison Fisher                                Arena District
      700 Louisiana St., Ste 2300                         250 West St
      Houston, TX 77002                                   Columbus, OH 43215
      jthomas@hicks-thomas.com                            daniel.swetnam@icemiller.com
                                                          James, Vernon & Weeks, P.A.
      Ichor Consulting, LLC                               Attn: Leander L. James
      Attn: J. Chad Edwards                               Attn: Craig K. Vernon
      3626 N Hall St (Two Oak Lawn) Ste 610               Attn: R. Charlie Beckett
      Dallas, TX 75219                                    1626 Lincoln Wy
      Chad@IchorConsulting.com                            Coeur d’Alene, ID 83815
                                                          ljames@jvwlaw.net

                                                          Jpmorgan Chase Bank, NA
      Janet, Janet & Scuggs, LLC
                                                          c/o Norton Rose Fulbright US LLP
      Attn: Gerald D Jowers, Jr
                                                          Attn: Louis R. Strubeck, Jr
      500 Taylor St, Ste 301
                                                          1301 Ave of the Americas
      Columbia, SC 29201
                                                          New York, NY 10019-6022
      GJowers@JJSJustice.com
                                                          louis.strubeck@nortonrosefulbright.com

      Justice Law Collaborative, LLC                      Kelly, Morgan, Dennis, Corzine & Hansen, P.C.
      Attn: Kimberly A. Dougherty                         Attn: Michael G. Kelly
      19 Belmont St                                       P.O. Box 1311
      South Easton, MA 02375                              Odessa, TX 79760-1311
      kim@justicelc.com                                   mkelly@kmdfirm.com




                                                      3
RLF1 25326207v.1
                    Case 20-10343-LSS         Doc 4676    Filed 05/19/21    Page 12 of 15




      Kramer Levin Naftalis & Frankel LLP
      Attn: Thomas Moers Mayer/Rachel Ringer              Law Offices of Betti & Associates
      Attn: David E. Blabey Jr./Jennifer R. Sharret       Attn: Michele M Betti
      Attn: Megan M. Wasson                               30 Wall St, 8th FL
      177 Ave of the Americas                             New York, NY 10005
      New York, NY 10036                                  mbettilaw@gmail.com
      tmayer@kramerlevin.com

                                                          McDermott Will & Emery LLP
      Maurice Wutscher LLP
                                                          Attn: Ryan Smethurst
      Attn: Alan C. Hochheiser
                                                          Attn: Margaret Warner
      23611 Chagrin Blvd. Ste 207
                                                          500 N Capitol St NW
      Beachwood, OH 44122
                                                          Washington, DC 20001-1531
      ahochheiser@mauricewutscher.com
                                                          rsmethurst@mwe.com

      Mintz, Levin, Cohn, Ferris, Glovsky & Popeo,
      P.C.
                                                          Nelson Comis Kettle & Kinney, LLP
      Attn: Kim V. Marrkand
                                                          Attn: William E. Winfield
      Attn: Nancy D. Adams
                                                          300 E Esplande Dr, Ste 1170
      Attn: Laura Bange Stephens
                                                          Oxnard, CA 93036
      One Financial Center
                                                          wwinfield@calattys.com
      Boston, MA 02111
      kmarrkand@mintz.com

                                                          Pachulski Stang Ziehl & Jones LLP
      Nicolaides Fink Thorpe Michaelides Sullivan
                                                          Attn: James Stang/Robert Orgel
      LLP
                                                          Attn: James O'Neill/John Lucas/Ilan Scharf
      Attn: Matthew S. Sorem
                                                          919 N Market St, 17th Fl
      10 S Wacker Dr, 21st Fl
                                                          P.O. Box 8705
      Chicago, IL 60606
                                                          Wilmington, DE 19899-8705
      msorem@nicolaidesllp.com
                                                          jlucas@pszjlaw.com

                                                          Pension Benefit Guaranty Corporation
      Paul Mones PC                                       Attn: Patricia Kelly, CFO
      Attn: Paul Mones                                    Attn: Cassandra Burton, Attorney
      13101 Washington Blvd                               Attn: Craig Fessenden
      Los Angeles, CA 90066                               1200 K St NW
      paul@paulmones.com                                  Washington, DC 20005
                                                          kelly.patricia@pbgc.Gov




                                                      4
RLF1 25326207v.1
                    Case 20-10343-LSS    Doc 4676   Filed 05/19/21   Page 13 of 15




      Pfau Cochran Vertetis Amala PLLC              Phillips Lytle LLP
      Attn: Michael Pfau/Jason Amala                Attn: Angela Z Miller
      Attn: Vincent Nappo                           One Canalside
      403 Columbia St, Ste 500                      125 Main St
      Seattle, WA 98104                             Buffalo, NY 14203
      michael@pcvalaw.com                           amiller@phillipslytle.com

      Schiff Hardin LLP
      Attn: Everett Cygal                           Sequoia Counsel of Boy Scouts, Inc.
      Attn: Joseph Mark Fisher                      Attn: Michael Marchese
      Attn: Daniel Schufreider/Jin Yan              6005 N Tamera Ave
      233 S Wacker Dr, Ste 7100                     Fresno, CA 93711
      Chicago, IL 60606                             michael.marchese@scouting.org
      ecygal@schiffhardin.com

                                                    Steptoe & Johnson LLP
      Squire Patton Boggs (US) LLP                  Attn: Harry Lee
      Attn: Mark A. Salzberg                        Attn: John O’Connor
      2550 M St, NW                                 Attn: Brett Grindrod
      Washington, DC 20037                          1330 Connecticut Ave, N.W
      mark.salzberg@squirepb.com                    Washington, DC 20036
                                                    hlee@steptoe.com

                                                    Sullivan Hill Lewin Rez & Engel, PLC
      Straffi & Straffi, LLC
                                                    Attn: James Hill/ Christopher Hawkins
      Attn: Daniel Straffi, Jr
                                                    Attn: Kathleen Cashman-Kramer
      670 Commons Way
                                                    600 B St, Ste 1700
      Toms River, NJ 08755
                                                    San Diego, CA 92101
      bkclient@straffilaw.com
                                                    Hill@SullivanHill.com

      Synchrony Bank
                                                    The Law Office of James Tobia, LLC
      c/o PRA Receivables Management, LLC
                                                    Attn: James Tobia
      Attn: Valerie Smith
                                                    1716 Wawaset St
      P.O. Box 41021
                                                    Wilmington, DE 19806
      Norfolk, VA 23541
                                                    jtobia@tobialaw.com
      claims@recoverycorp.com

                                                    The Zalkin Law Firm, PC
      The Neuberger Firm
                                                    Attn: Irwin Zalkin
      Attn: Thomas S. Neuberger
                                                    Attn: Devin Storey
      Attn: Stephen J. Neuberger
                                                    Attn: Kristian Roggendorf
      17 Harlech Dr
                                                    10590 W Ocean Air Dr. #125
      Wilmington, DE 19807
                                                    San Diego, CA 92130
      tsn@neubergerlaw.com
                                                    irwin@zalkin.com




                                                5
RLF1 25326207v.1
                    Case 20-10343-LSS     Doc 4676   Filed 05/19/21   Page 14 of 15




                                                     Troutman Pepper Hamilton Sanders LLP
      Thomas Law Office, PLLC
                                                     Attn: Harris B. Winsberg
      Attn: Tad Thomas/Louis Schneider
                                                     Attn: Matthew G. Roberts
      9418 Norton Commons Blvd, Ste 200
                                                     600 Peachtree St NE, Ste 3000
      Louisville, KY 40059
                                                     Atlanta, GA 30308
      tad@thomaslawoffices.com
                                                     harris.winsberg@troutman.com

      US Attorney For Delaware                       Wachtell, Lipton, Rosen & Katz
      Attn: David C Weiss                            Attn: Richard Mason/Douglas Mayer
      1007 Orange St, Ste 700                        Attn:Joseph C. Celentino
      P.O. Box 2046                                  51 W 52nd St
      Wilmington, DE 19899-2046                      New York, NY 10019
      usade.ecfbankruptcy@usdoj.gov                  rgmason@wlrk.com

      Wanger Jones Helsley, PC.                      White & Case LLP
      Attn: Riley C. Walter                          Attn: Jessica C.K. Boelter
      265 E River Park Circle, Ste 310               1221 Ave of the Americas
      Fresno, CA 93720                               New York, NY 10020-1095
      rwalter@wjhattorneys.com                       jessica.boelter@whitecase.com




                                                 6
RLF1 25326207v.1
                    Case 20-10343-LSS    Doc 4676    Filed 05/19/21    Page 15 of 15




                                SERVICE LIST – VIA FIRST CLASS MAIL


        Florida State Prison                        Internal Revenue Service
        Attn: William Russel Hill                   Centralized Insolvency Operation
        PO Box 800                                  P.O. Box 7346
        Raiford, FL 32083-0800                      Philadelphia, PA 19101-7346

        JPMorgan Chase Bank, NA                     O’Melveny & Myers LLP
        Attn: Phil Martin                           Attn: Tancred Schiavoni
        10 S Dearborn St                            Times Square Tower
        Mail Code Il1-1415                          7 Times Square
        Chicago, Il 60603                           New York, NY 10036-6537

                                                    The County Commission Of Fayette County
        The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc
        Attn: President                             Attn: John Stump, Esq
        P.O. Box 307                                Chase Tower - 8th Fl
        Fayetteville, WV 25840                      707 Virginia St E.
                                                    Charleston, WV 25301


        United States Dept Of Justice
        950 Pennsylvania Ave, Nw
        Room 2242
        Washington, DC 20530-0001




RLF1 25326211v.1
